Exhibit 10.1

 

LABOR READY, INC.
2000 STOCK OPTION PLAN
(LAST AMENDED JANUARY 14, 2002)

 

SECTION 1.
PURPOSE

 

The purpose of the 2000 Stock Option Plan (the “Plan”) is to enhance the
long-term shareholder value of Labor Ready, Inc., a Washington corporation (the
“Company”), by further aligning the interests of its employees, officers and
directors with those of its shareholders by offering opportunities to all
full-time employees of the Company and its Subsidiaries (as defined in
Section 2), and to the Company’s officers and directors, to own shares in the
Company and thereby participate in the Company’s growth and success, and to
encourage them to remain in the service of the Company and its Subsidiaries.

 

SECTION 2.
DEFINITIONS

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

2.1.                              “Board” means the Board of Directors of the
Company.

 

2.2.                              “Cause” means dishonesty, fraud, misconduct,
unauthorized use or disclosure of confidential information or trade secrets, or
conviction or confession of a crime punishable by law (except minor violations),
in each case as determined by the Plan Administrator, whose determination shall
be conclusive and binding.

 

2.3.                              “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

2.4.                              “Common Stock” means the common stock of the
Company.

 

2.5.                              “Corporate Transaction” means any of the
following events:

 

2.5.1.                     Consummation of any merger or consolidation of the
Company in which the Company is not the continuing or surviving corporation, or
pursuant to which shares of Common Stock are converted into cash, securities, or
other property, if following such merger or consolidation the holders of the
Company’s outstanding voting securities immediately prior to such merger or
consolidation own less than 50% of the outstanding voting securities of the
surviving corporation;

 

2.5.2.                     Consummation of any sale, lease, exchange, or other
transfer, in one transaction or a series of related transactions, of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary corporation of the Company; or

 

--------------------------------------------------------------------------------


 

2.5.3.                     Approval by the holders of the Common Stock of any
plan or proposal for the liquidation or dissolution of the Company.

 

Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on the
date of adoption of the Plan) under the Exchange Act.

 

2.6                                 “Director” means an individual duly elected
or appointed to the Company’s board of directors.

 

2.7                                 “Disability” means “permanent and total
disability” as that term is defined for purposes of Section 22(e)(3) of the
Code.

 

2.8                                 “Early Retirement” means early retirement as
that term is defined by the Plan Administrator from time to time for purposes of
the Plan.

 

2.9                                 “Employee” means a person continuously
employed for not less than one month by the Company or by any current or future
Subsidiary of the Company on a regular basis.

 

2.10                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.11                           “Fair Market Value” shall be as established in
good faith by the Plan Administrator or (a) if the Common Stock is listed on the
Nasdaq National Market, the closing sale price for the Common Stock as reported
by the Nasdaq National Market for the date upon which the “Fair Market Value” is
to be determined, or (b) if the Common Stock is listed on the New York Stock
Exchange or the American Stock Exchange, the closing sale price for the Common
Stock as such price is officially quoted in the composite tape of transactions
on such exchange for the date upon which the “Fair Market Value” is to be
determined.  If there is no such reported price for the Common Stock for any
date in question, then the reported price available on the last trading day
immediately preceding such date shall be used to determine the Fair Market
Value.

 

2.12                           “Grant Date” means the date on which the Plan
Administrator adopted the granting resolution or a later date designated in a
resolution of the Plan Administrator as the date an Option is to be granted.

 

2.13                           “Officer” means the Chief Executive Officer,
President, Vice-President, Chief Financial Officer and such other executive
management persons designated by the Board of Directors from time to time, all
in conformity with NYSE rule 312.03.

 

2.14                           “Option” means a nonqualified stock option
granted under this Plan, which grants the recipient the right to purchase Common
Stock.

 

2.15                           “Optionee” means (i) the person to whom an Option
is granted; (ii) for an Optionee who has died, the personal representative of
the Optionee’s estate, the person(s) to

 

--------------------------------------------------------------------------------


 

whom the Optionee’s rights under the Option have passed by will or by the
applicable laws of descent and distribution, or the beneficiary designated in
accordance with Section 9; or (iii) person(s) to whom an Option has been
transferred in accordance with Section 9.

 

2.16                           “Plan Administrator” means the Board or any
committee of the Board designated to administer the Plan under Section 3.1.

 

2.17                           “Retirement” means retirement as of the
individual’s normal retirement date as that term is defined by the Plan
Administrator from time to time for purposes of the Plan.

 

2.18                           “Securities Act” means the Securities Act of
1933, as amended.

 

2.19                           “Subsidiary”, except as provided in Section 8.3
in connection with Incentive Stock Options, means any entity that is directly or
indirectly controlled by the Company or in which the Company has a significant
ownership interest, as determined by the Plan Administrator, and any entity that
may become a direct or indirect parent of the Company.

 

2.20                           “Successor Corporation” has the meaning set forth
under Section 10.2.

 

SECTION 3.
ADMINISTRATION

 

3.1.                              Plan Administrator.  The Plan shall be
administered by the Board or a committee or committees (which term includes
subcommittees) appointed by, and consisting of one or more members of, the
Board.  The Board may delegate the responsibility for administering the Plan
with respect to designated classes of eligible persons to different committees
consisting of two or more members of the Board, subject to such limitations as
the Board deems appropriate.  Committee members shall serve for such term as the
Board may determine, subject to removal by the Board at any time.

 

3.2.                              Administration and Interpretation by the Plan
Administrator.  Except for the terms and conditions explicitly set forth in the
Plan, the Plan Administrator shall have exclusive authority, in its discretion,
to determine all matters relating to Options under the Plan, including the
selection of Employees to be granted Options, the number of shares of Common
Stock subject to an Option, all terms, conditions, restrictions and limitations,
if any, of an Option and the terms of any instrument that evidences the Option. 
The Plan Administrator shall also have exclusive authority to interpret the Plan
and may from time to time adopt, and change, rules and regulations of general
application for the Plan’s administration.  The Plan Administrator’s
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected.  The Plan
Administrator may delegate administrative duties to such of the Company’s
officers as it so determines.

 

--------------------------------------------------------------------------------


 

SECTION 4.
STOCK SUBJECT TO THE PLAN

 

4.1.                              Authorized Number of Shares.  Subject to
adjustment from time to time as provided in Section 9., a maximum of 4,750,000
shares of Common Stock (subject to appropriate adjustment in the case of stock
splits, stock dividends and the like) shall be available for issuance under the
Plan.  Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company.

 

4.2.                              Reuse of Shares.  Any shares of Common Stock
that have been made subject to an Option but that cease to be subject to the
Option (other than by reason of exercise of the Option to the extent it is
exercised for shares) shall again be available for issuance in connection with
future grants of Options under the Plan.

 

SECTION 5.
ELIGIBILITY

 

Options may be granted under the Plan to Employees, Officers and Directors as
the Plan Administrator from time to time selects.  The foregoing
notwithstanding, at least a majority of all options granted under the Plan
during any three-year period must be granted to Employees who are not Officers
or Directors.

 

SECTION 6.
ACQUISITIONS

 

6.1.                              Acquired Company Option Awards. 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Options under the Plan in substitution for awards issued under other
plans, or assume under the Plan awards issued under other plans, if the other
plans are or were plans of other acquired entities (“Acquired Entities”) (or the
parent of the Acquired Entity) and the new Option is substituted, or the old
award is assumed, by reason of a merger, consolidation, acquisition of property
or of stock, reorganization or liquidation (the “Acquisition Transaction”).  In
the event that a written agreement pursuant to which the Acquisition Transaction
is completed is approved by the Board and said agreement sets forth the terms
and conditions of the substitution for or assumption of outstanding awards of
the Acquired Entity, said terms and conditions shall be deemed to be the action
of the Plan Administrator without any further action by the Plan Administrator,
and the persons holding such awards shall be deemed to be Optionees.

 

SECTION 7.
TERMS AND CONDITIONS OF OPTIONS

 

7.1                                 Form and Grant of Options.  The Plan
Administrator shall have the authority, in its sole discretion, to determine the
amount of Options to be made under the Plan.  Options may be granted singly or
in combination.

 

--------------------------------------------------------------------------------


 

7.2                                 Option Exercise Price.  The exercise price
for shares purchased under an Option shall be as determined by the Plan
Administrator, but shall not be less than 100% of the Fair Market Value of the
Common Stock on the Grant Date.

 

7.3                                 Term of Options.  The term of each Option
shall be as established by the Plan Administrator or, if not so established,
shall be 5 years from the Grant Date.

 

7.4                                 Exercise of Options.  The Plan Administrator
shall establish and set forth in each instrument that evidences an Option the
time at which or the installments in which the Option shall become exercisable,
which provisions may be waived or modified by the Plan Administrator at any
time.  If not so established in the instrument evidencing the Option, the Option
will become exercisable according to the following schedule, which may be waived
or modified by the Plan Administrator at any time:

 

Period of Holder’s Continuous Employment or
Service With the Company or Its Subsidiaries
From the Option Grant Date

 

Percent of Total
Option
That Is Exercisable

 

 

 

 

 

After 1 year

 

25%

 

Each l year period of continuous service completed thereafter

 

An additional 25%

 

After 4 years

 

100%

 

 

To the extent that the right to purchase shares has accrued thereunder, an
Option may be exercised from time to time by written notice to the Company, in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised and
accompanied by payment in full as described in Section 7.5.

 

7.5                                 Payment of Exercise Price.  The exercise
price for shares purchased under an Option shall be paid in full to the Company
by delivery of consideration equal to the product of the Option exercise price
and the number of shares purchased.  Such consideration must be paid in cash or
by check or, unless the Plan Administrator in its sole discretion determines
otherwise, either at the time the Option is granted or at any time before it is
exercised, a combination of cash and/or check and if and so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, delivery
of a properly executed exercise notice, together with irrevocable instructions,
to (i) a brokerage firm designated by the Company to deliver promptly to the
Company the aggregate amount of sale or loan proceeds to pay the Option exercise
price and any withholding tax obligations that may arise in connection with the
exercise and (ii) the Company to deliver the certificates for such purchased
shares directly to such brokerage firm, all in accordance with the regulations
of the Federal Reserve Board. In addition, the exercise price for shares
purchased under an Option may be paid, either singly or in combination with one
or more of the alternative forms of payment authorized by this Section 7.5, by:
(y) a promissory note delivered pursuant to Section 12 or (z) such other
consideration as the Plan Administrator may permit.

 

--------------------------------------------------------------------------------


 

7.6                                 Post-Termination Exercises.  The Plan
Administrator shall establish and set forth in each instrument that evidences an
Option whether the Option will continue to be exercisable, and the terms and
conditions of such exercise, if an Optionee ceases to be employed by, or to
provide services to, the Company or its Subsidiaries, which provisions may be
waived or modified by the Plan Administrator at any time.  If not so established
in the instrument evidencing the Option, the Option will be exercisable
according to the following terms and conditions, which may be waived or modified
by the Plan Administrator at any time.

 

Any portion of an Option which is not vested as of the date of termination of
the Optionee’s employment or services shall expire concurrently with such
termination. Any portion of an Option which is vested as of the date of
termination of the Optionee’s employment or services shall expire ninety (90)
days after the date of such termination, unless sooner exercised. A transfer of
employment or services between or among the Company and its Subsidiaries shall
not be considered a termination of employment or services.  The effect of a
Company-approved leave of absence on the terms and conditions of an Option shall
be determined by the Plan Administrator, in its sole discretion.

 

SECTION 8.
ASSIGNABILITY

 

No Option granted under the Plan may be assigned, pledged, or transferred by the
Optionee other than by will or by the applicable laws of descent and
distribution, and, during the Optionee’s lifetime, such Option may be exercised
only by the Optionee or a permitted assignee or transferee of the Optionee (as
provided below).

 

SECTION 9.
ADJUSTMENTS

 

9.1                                 Adjustment of Shares.  In the event that, at
any time or from time to time, a stock dividend, stock split, spin-off,
combination or exchange of shares, recapitalization, merger, consolidation,
distribution to shareholders other than a normal cash dividend, or other change
in the Company’s corporate or capital structure results in (a) the outstanding
shares, or any securities exchanged therefor or received in their place, being
exchanged for a different number or class of securities of the Company or of any
other corporation or (b) new, different or additional securities of the Company
or of any other corporation being received by the holders of shares of Common
Stock of the Company, then the Plan Administrator shall make proportional
adjustments in (i) the maximum number and kind of securities subject to the Plan
as set forth in Section 4.1 and (ii) the number and kind of securities that are
subject to any outstanding Option and the per share price of such securities,
without any change in the aggregate price to be paid therefor.  The
determination by the Plan Administrator as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

9.2                                 Adjustment of Options.  The Plan
Administrator shall have the discretion, exercisable at any time before a sale,
merger, consolidation, reorganization, liquidation, or change in control of the
Company, as defined by the Plan Administrator, to take such further

 

--------------------------------------------------------------------------------


 

action as it determines to be necessary or advisable, and fair and equitable to
Optionees, with respect to Options.  Such authorized action may include (but
shall not be limited to) establishing, amending or waiving the type, terms,
conditions or duration of, or restrictions on, Options so as to provide for
earlier, later, extended or additional time for exercise and other
modifications, and the Plan Administrator may take such actions with respect to
all Optionees, to certain categories of Optionees or only to individual
Optionees.  The Plan Administrator may take such action before or after granting
Options to which the action relates and before or after any public announcement
with respect to such sale, merger, consolidation, reorganization, liquidation,
or change in control that is the reason for such action.

 

9.3                                 Limitations. The grant of Options will in no
way affect the Company’s right to adjust, reclassify, reorganize, or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

SECTION 10.
WITHHOLDING

 

The Company may require the Optionee to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant or exercise of any Option. Subject to the Plan and applicable law, the
Plan Administrator may, in its sole discretion, permit the Optionee to satisfy
withholding obligations, in whole or in part, by paying cash, by electing to
have the Company withhold shares of Common Stock or by transferring shares of
Common Stock to the Company, in such amounts as are equivalent to the Fair
Market Value of the withholding obligation.  The Company shall have the right to
withhold from any shares of Common Stock issuable pursuant to an Option or from
any cash amounts otherwise due or to become due from the Company to the Optionee
an amount equal to such taxes.  The Company may also deduct from any Option any
other amounts due from the Optionee to the Company or a Subsidiary.

 

SECTION 11.
AMENDMENT AND TERMINATION OF PLAN

 

11.1                           Amendment of Plan.  The Plan may be amended only
by the Board or by the Plan Administrator, in such respects as deemed advisable.

 

11.2                           Termination of Plan.  The Board may suspend or
terminate the Plan at any time.  The Plan will have no fixed expiration date.

 

11.3                           Consent of Optionee.  The amendment or
termination of the Plan shall not, without the consent of the Optionee, impair
or diminish any rights or obligations under any Option theretofore granted under
the Plan.

 

--------------------------------------------------------------------------------


 

SECTION 12.
GENERAL

 

12.1                           Option Agreements.  Options granted under the
Plan shall be evidenced by a written grant in such form as approved by the Plan
Administrator from time to time.

 

12.2                           Continued Employment or Services; Rights in
Options.  None of the Plan, participation in the Plan, or any action of the Plan
Administrator taken under the Plan shall be construed as giving any person any
right to be retained in the employ of the Company or limit the Company’s right
to terminate the employment or services of any person.

 

12.3                           No Rights as a Shareholder.  No Option shall
entitle the Optionee to any dividend, voting, or other right of a shareholder
unless and until the date of issuance under the Plan of the shares that are the
subject of such Option, free of all applicable restrictions.

 

12.4                           No Trust or Fund.  The Plan is intended to
constitute an “unfunded” plan.  Nothing contained herein shall require the
Company to segregate any monies or other property, or shares of Common Stock, or
to create any trusts, or to make any special deposits for any immediate or
deferred amounts payable to any Optionee, and no Optionee shall have any rights
that are greater than those of a general unsecured creditor of the Company.

 

12.5                           Costs and Expenses.  Except as provided herein
with respect to the payment of taxes, all costs and expenses of administering
the Plan shall be borne by the Company and shall not be charged to any grant nor
any employee receiving a grant.

 

12.6                           Golden Parachute Taxes.  In the event that any
amounts paid or deemed paid to an employee under this Plan are deemed to
constitute “excess parachute payments” as defined in Section 280G of the Code
(taking into account any other payments made under this Plan and any other
compensation paid or deemed paid to an employee), or if any employee is deemed
to receive an “excess parachute payment” by reason of his or her vesting of
Options pursuant to Section 10 hereof, the amount of such payments or deemed
payments shall be reduced (or, alternatively the provisions of Section 10 shall
not act to vest options to such employee), so that no such payments or deemed
payments shall constitute excess parachute payments.  The determination of
whether a payment or deemed payment constitutes an excess parachute payment
shall be in the sole discretion of the Plan Administrator.

 

12.7                           Foreign Employees.  Without amending the Plan,
the Board may authorize the Plan Administrator to grant options to eligible
employees who are foreign nationals on such terms and conditions different from
those specified in this Plan as may in the judgment of the Board be necessary or
desirable to foster and promote achievement of the purposes of the Plan, and, in
furtherance of such purposes the Board may make such modifications, amendments,
procedures, subplans, and the like as may be necessary or advisable to comply
with the provisions of the laws in other countries in which the Company operates
or has employees.

 

12.8                           Governing Law.  This Plan shall be governed by
and construed in accordance with the laws of the State of Washington.

 

--------------------------------------------------------------------------------


 

12.9                           Severability. If any provision of the Plan or any
Option is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or any Option
under any law deemed applicable by the Plan Administrator, such provision shall
be construed or deemed amended to conform to applicable laws, or, if it cannot
be so construed or deemed amended without, in the Plan Administrator’s
determination, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option, and the
remainder of the Plan and any such Option shall remain in full force and effect.

 

SECTION 15.
EFFECTIVE DATE

 

The effective date of the Plan is the date on which it is adopted by the Board.

 

Adopted by the Board on March 14, 2000 and amended on February 20, 2001,
October 18, 2001, December 11, 2001 and January 14, 2002.

 

--------------------------------------------------------------------------------